DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 22-30 and 32 are pending. 
Claims 1-21 and 31 are cancelled.
Claims 22-30 and 32 have been examined.
Claims 22-30 and 32 are rejected.

Priority
The instant application, filed 12/12/2019 is a division of 14687682, filed 04/15/2015, now U.S. Patent #10507227 and having 1 RCE-type filing therein
14687682 Claims Priority from Provisional Application 61979684, filed 04/15/2014 
14687682 Claims Priority from Provisional Application 61983751, filed 04/24/2014

Information Disclosure Statement
The Examiner has considered the references provided in the 12/12/2019 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Claim Interpretation
The claims limitations are given their broadest reasonable interpretation (“[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp., 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc).) The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.” MPEP 2111, with reference to In re Cortright, 49 USPQ2d 1464, 1468.
Paragraph 172 of the corresponding PGPUB 20200171121 refers to the Liu-Deber scale and in doing so references Liu and Deber, Guidelines for Membrane Protein Engineering Derived from De Novo 

    PNG
    media_image1.png
    618
    410
    media_image1.png
    Greyscale

This is interpreted to be the scale to which claim 1 refers.  If this is not Applicant’s intent, Applicant may consider amendment to more clearly state what Applicant intends to claim.
“Antibiotic” is not defined in the application as filed.  “Antibiotic” is given the ordinary and customary meaning of antibiotic in the relevant field of medicine, which is a medicine (such as penicillin or its derivatives) that inhibits the growth of or destroys microorganisms.
A synergistic combination is interpreted to mean the combination results in an effect greater than additive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 22 line 8 states “said sequence having . . .” It is unclear whether this limitation refers to the “amino acid sequence” of line 2 or the “Z is a sequence” sequence of line 8. 
Applicant can correct this by amending “said sequence having . . .” to “said sequence of Z having . . .”.
Claim 22 is rejected for its use of “about” before “7” and “24” in line 8. The Examiner notes that paragraph 163 of the corresponding PGPUB states, “Finally, terms of degree such as "substantially", "about" and "approximately" as used herein mean a reasonable amount of deviation of the modified term such that the end result is not significantly changed. These terms of degree should be construed as including a deviation of at least .+-.5% of the modified term if this deviation would not negate the meaning of the word it modifies.” However, when applied to whole integer number of amino acid residues there is no clarity of the metes and bounds based either on “a reasonable amount of deviation of the modified term such that the end result is not significantly changed”, this subject to subjective opinion differences, or when “construed as including a deviation of at least .+-.5% of the modified term if this deviation would not negate the meaning of the word it modifies” because this appears not relevant to amino acid residues that are measured as integral units, not fractions thereof, the latter being the result of this second approach.
In considering the context of the term as it is used in the specification and claims of the application, per MPEP 2173.05, the Examiner finds that he cannot determine the metes and bounds of “about” given the guidance in the specification and the ordinary and customary use of “about” in this field. If Applicant intends to specify 5 or 6 amino acid residues as the lower limit, or 25, 26, or 27 as the upper limit for the sequence number of residues, and is supported in the application as filed for this, then an amendment to specify the specific lower and upper limits, removing “about”, would overcome this basis of rejection. Alternatively, simply removing “about” and leaving “7” and “24” would also overcome this basis of rejection.
Claims 23-30 and 32 are rejected for depending from claim 22 which has the above bases of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566.  The written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002).  
Applicant is alerted that "a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus." AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  A "generic claim may Id. at 1349.  “[M]erely drawing a fence around a perceived genus is not a description of the genus.”  AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014).  “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus.”  Id.  “Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.”  Id.
  Claim 22 is directed to a composition comprising a synergistic combination of an antibiotic and a peptide comprising an amino acid sequence with a formula selected from the group consisting of:

    PNG
    media_image2.png
    186
    605
    media_image2.png
    Greyscale

The specification discloses the reduction to practice of one species, SEQ ID NO:3 (also identified as D-6k-f17 such as in the figures) for which synergism was demonstrated with several antibiotics including tobramycin and meropenem for both planktonic and biofilm bacterial cultures of bacteria, e.g., Figures 4-13 and accompanying text.  Regarding another peptide, L6Kf17, as discussed in Example 7, some bacterial strains were stated to be more sensitive to this than to tobramycin, however there does not appear to be data regarding synergy of L6Kf17 with other antibiotics.
There are no substantial teachings directed to what substitutions in the formula, from numerous possible combinations, result in peptides that are synergistic with antibiotics when administered in synergistic combination.  That is, other than the formulae themselves of claim 1, there are no substantial teachings of what amino acid combinations provide a desired functional outcome of being synergistic with any particular antibiotic, with a recognized class of antibiotics, or with all antibiotics.  Yet the changes in structure possible within the formulae are substantial, and numerous very different peptides, having very different shapes and other properties, such as charge and relative hydrophobicity, are within the genus.  

Consequently, there is insufficient information and guidance, whether from the application as filed or the knowledge in the art, or any combination of these, about which amino acids can vary in the formulae in the claimed genus of peptides of claim 22 and possess the property of being synergistic with 
Although the disclosure of SEQ ID NO: 3 being in synergistic combination with several antibiotics, combined with the knowledge in the art does demonstrate synergistic combination for this species, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those peptides of the formulae of claim 1 meet the requirement of being synergistic with (in synergistic combination with) an antibiotic. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of proteins based on disclosure of the single species that showed this effect.
Accordingly, Applicant is not in possession of the invention of claim 22.
Although claims 23 and 24 substantially narrow the number of possible peptides from the formulae of claim 1, there still is significant variation within the possible peptides, and given that only one example, of SEQ ID NO:3, was provided that demonstrated being synergistic with (in synergistic combination with) several antibiotics, given the overall lack of guidance about what combinations of amino acids (or their properties), and the existence of only one example showing synergy with an antibiotic, Applicant is not in possession of the invention of claims 23 and 24.
Claims 25-30 add further limitations however do not sufficiently resolve the major lack of possession of the invention of claim 22, from which they all depend directly or indirectly, and also are rejected under this section for lack of possession. Some such claims, such as claims 26 and 27, add limitations such as stapling or helix stapling, yet the effect of these limitations on ultimate antimicrobial activity and also achieving synergy when in a combination with an antibiotic are not sufficiently established by example, structure, or other guidance or support in the relevant art.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirioni et al., In vitro activities of tachyplesin III against Pseudomonas aeruginosa, P e p t i d e s 2 8 ( 2 0 0 7 ) 7 4 7 – 7 5 1 (Cirioni), as evidenced by Tincu and Taylor, Antimicrobial Peptides from Marine Invertebrates, a Minireview, ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, Oct. 2004, p. 3645–3654 Vol. 48, No. 10 (Tincu).
Claim 22 is presented below:

    PNG
    media_image3.png
    321
    805
    media_image3.png
    Greyscale

A composition that comprises both any antibiotic and a peptide that comprises an amino acid sequence of any of formulae (a), (b) or (c), where there is a synergistic antimicrobial effect, meets claim 22.  Because “comprises” is an open term additional amino acids to either end of any of these formulas are allowed. 
Cirioni teaches conducting evaluations of an antimicrobial peptide, termed tachyplesin III, a native peptide, in combinations with several antibiotics, to determine how effective such combinations are in killing or inhibiting multidrug resistant strains of P. aeruginosa, Abstract.  Cirioni teaches Tachyplesin III 
Tachyplesin III meets the requirements of the formulae above, having the following sequence: KWCFRVCYRGICYRKCR, as evidenced in Figure 1 of Tincu.
By the Examiner’s calculation using the Liu-Deber scale, and treating this peptide as conforming with formula (b) (having a terminal lysine as Bn1 and a terminal arginine as Bn2), the hydrophobicity value of the intervening Z 15 amino acids exceeds 0.9, which exceeds the claimed “at least 0.3 on the Liu-Deber scale.”
Accordingly, Cirioni anticipates claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
1.	Claims 23-25, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cirioni et al., In vitro activities of tachyplesin III against Pseudomonas aeruginosa, P e p t i d e s 2 8 ( 2 0 0 7 ) 7 4 7 – 7 5 1 (Cirioni) in view of Cassone and Otvos, Synergy among antibacterial peptides and between peptides and small-molecule antibiotics, Expert Rev. Anti Infect. Ther. 8(16), pp 703-716, 2010 (Cassone),  Shin et al., Biochemical and Biophysical Research Communications 290, 558–562 (2002) (Shin), and US 20040235745 A1, Deber and Liu, published 11/25/2004 (Deber), as evidenced by Tincu and Taylor, Antimicrobial Peptides from Marine Invertebrates, a Minireview, ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, Oct. 2004, p. 3645–3654 Vol. 48, No. 10 (Tincu).
The claim interpretation and bases of rejection of claim 22 as anticipated by Cirioni as evidenced by Tincu are set forth above.
Claim 23 depends from claim 22, rejected above over Cirioni as evidenced by Tincu, and lists 18 peptide sequences, seven of which comprise one or more "X" variables that are stated to be “any hydrophobic amino acid of hydropathy greater than or equal to alanine."  
While Cirioni clearly teaches synergistic combinations with the antimicrobial peptide Tachyplesin III and three beta lactam antibiotics, this peptide having a Z region of over 0.9 and otherwise falling within the formula of claim 22, Cirioni does not teach any of the sequences of claim 23.
However, Cassone, page 703, teaches that the "frantic search for effective therapies in infections from multidrug-resistant (MDR) bacteria, combined with the characterization of the molecular mechanism of action of some AMP [antimicrobial peptide] classes, are contributing to bridge the gap between basic research and clinical applications towards translational research on AMPs.”  On pages 703 and 703, Cassone teaches the importance of synergy to overcome antibiotic resistance, and that these have been successful in some instances, and of the ‘new paradigm’ of synergy of AMPs with antibiotics.
All of this from Cassone provides a strong motivation to evaluate antibacterial/antimicrobial peptides with antibiotics toward finding suitable synergistic combinations useful for infections such as 
Further, considering another antimicrobial peptide that falls within or near the formulae limitations of claim 22 from which claim 23 depends, Shin teaches that P18, an alpha-helical antimicrobial peptide, exhibited synergistic effect when combined with vancomycin against several bacterial strains including vancomycin-resistant Enterococcus faecium, Abstract. The sequence of P18, KWKLFKKIPKFLHLAKKF-NH2, meets claim 22’s formulae (b) and calculates for its Z region, WKLFKKIPKFLHLA, a hydrophobicity score of 0.299, which when rounded off meets the at least 0.3 of claim 22.
Thus, regarding the broader genus of peptides of claim 22, from which the claim 23 peptides depend, Cirioni teaches a peptide falling within this genus that has at least 0.9 score for its Z region, Shin teaches a different peptide that also falls within this genus with a much lower 0.299~0.3 score for its Z region, identifying that at least in some combinations of such peptides with known antibiotics, having diverse hydrophobicity scores for the Z region, synergy can be found. Additionally, as set forth above Cassone broadly teaches a strong motivation to evaluate antibacterial/antimicrobial peptides with antibiotics toward finding suitable synergistic combinations useful for infections such as MDR strains of pathogenic bacteria.  
However, neither Cirioni, Shin nor Cassone teach the specific sequences of claim 23.
Of the prior art that teaches peptides having antimicrobial properties is Deber, whose formulae includes peptides that have either a base amino acid (thus cationic) end at one or both ends, with an central (or left or right if there is only one basic amino acid region, Bn1 or Bn2) Z sequence of about 11 to about 24 amino acids, and having, per the Abstract and elsewhere where the basic formulae are set forth, "an average hydrophobicity value of at least 0.3, and preferably at least 0.4."  The formulae of Deber are strikingly similar to the formula of independent claim 22, although they do differ in some ways, such as the number of amino acid residues in the Z region, the ranges however overlapping.  The Abstract, after summarizing the formula as essentially claimed in its claim 1 which corresponds with the formulae of instant claim 22, further states, “These peptides show antimicrobial activity against microorganisms including both Gram-positive and Gram-negative bacteria.”  Paragraph 9 of Deber states that the 
Deber also lists numerous specific sequences which are found in the instant application's claim 23, such as instant SEQ ID NOS: 3-7, 11-18, and sets these as specific examples of its broader genus claim 1.  These more narrowly proscribed sequences meet another stated requirement of claim 23, namely that their Z regions only comprise amino acids having hydropathy values of alanine or higher hydropathies, see for instance Deber paragraphs 29 and 30, and claims 10 and 11.  The sequences of Deber that match those of the instant application also share an amidated carboxyl terminus, paragraphs 29 and 30, and claims 10 and 11. 
Thus, Cassone provides a general motivation to find synergistic combinations of antimicrobial peptides, particularly to combat increasingly problematic multidrug-resistance bacteria, and combined with a specific summarized result from Cirioni, among multiple results indicating synergistic combination with antibiotics, and also the teachings of Shin, this overall provides a suggestion and a motivation to further evaluate similar or related peptides of those that showed synergy, and particularly as to the summarized results provided by Cirioni on the synergistic combinations of tachyplesin III with common antibiotics, further exploration of sequences similar to tachyplesin III.  Tachyplesin III is within the genera of the formulae of Deber, which per the teachings of Deber have particular advantages for peptides within its formulae, particularly teaching many of the sequences set forth by Applicant’s claims 23, 24, 25, and 32.  Accordingly, the combined teachings, the latter connected by the tachyplesin III of Cirioni falling with the formulae of Deber, and also P18 of Shin, would have suggested to one of ordinary skill in the art that sequences of Deber are worthy of further evaluation for synergistic combination with antibiotics.  This is a variant of the teaching/suggestion/motivation rationale in which Cirioni and also Shin provide a clear teaching of two species of the broad formulae of Deber having synergy with antibiotics, these having very different hydropathy values for their Z regions, providing a suggestion and motivation to use other peptides of Deber, particularly those set forth with specificity with SEQ ID numbers, in synergistic combinations with antibiotics, or at least to consider these worthy of such evaluation.

There would have been a reasonable expectation of success given the synergistic results of Cirioni and also Shin with peptides that bracket a region of the hydrophobicity claimed in claim 22 from which the particular species of claim 23 depend.
Accordingly, claim 23 would have been obvious.
Based on the above rationale and especially considering that the particularly listed species and subgenus sequences of Deber are found in instant claim 24, including SEQ ID NO:10 which corresponds with instant SEQ ID NO:3 in claim 24, and for which Deber teaches lowest MICs against three bacterial species, Table 4, claim 24 also would have been obvious. 
Claim 25 depends from claim 23 and merely requires the amino acids in the peptides are D-, L-, or a combination of these types of amino acids.  These are the only enantiomer types for common alpha amino acids, L- being the most common, and because the tachyplesin III of Cirioni, the P18 of Shin, and more importantly various species of Deber all meet the broad limitations of this  claim, see for instance Deber Table 4, claim 25 would have been obvious.
Claim 30 depends from claim 23 and states regarding the composition, “formulated as a toothpaste, mouthwash, topical skin product, contact lens cleaning or storage solution, parenteral or enteral composition, a cleaning solution, or a cleaning wipe.”  Deber teaches administering peptides of its invention by a variety of routes, including orally, topically and intravenously, para. 105, these routes corresponding respectively to administering its peptide compositions formulated as an enteral composition, a topical skin product composition, and a parenteral composition. Based on the motivation clearly taught in Cassone to combine antibiotics with antimicrobial peptides, and the above-stated rationales, it would have been obvious to provide combined antibiotic/antimicrobial-peptide-including-of-
Claim 32 is an independent claim directed to a composition comprising SEQ ID NO:3 and an antibiotic selected from tobramycin, ciprofloxacin and meropenem. Because Deber specifically identifies and evaluates instant SEQ ID NO:3, corresponding exactly with Deber’s SEQ ID NO:10, which Deber particularly identifies in shorter lists, e.g., para. 51 for its antimicrobial activity, see Table 2, which teaches that this peptide had the lowest overall MICs of evaluated peptides when evaluating for three bacterial species C498, C500 and C875, and because Cirioni demonstrates synergy with a peptide meeting the broader limitations of claim 22 with three beta-lactam antibiotics – TZP, ceftazidime and imipenem, see above, it would have been obvious to evaluate this peptide of Deber in combination with these or other beta-lactam antibiotics, including the claimed meropenem, based on the teachings of similar properties and uses, see MPEP 2144.08 II.A.4.(d).  It would have been reasonable to expect some level of synergism, and thus a reasonable expectation of success, from among the peptides Deber particularly evaluated that demonstrated favorable MICs, including in this instance its SEQ ID NO:10 corresponding to instant SEQ ID NO:3, given its low MICs and the results of Cirioni with a peptide in a similar class and with antibiotics of the same class as meropenem.
Accordingly, claim 32 would have been obvious.

2.	Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cirioni et al., In vitro activities of tachyplesin III against Pseudomonas aeruginosa, P e p t i d e s 2 8 ( 2 0 0 7 ) 7 4 7 – 7 5 1 (Cirioni) in view of Cassone and Otvos, Synergy among antibacterial peptides and between peptides and small-molecule antibiotics, Expert Rev. Anti Infect. Ther. 8(16), pp 703-716, 2010 Cassone),Shin et al., Biochemical and Biophysical Research Communications 290, 558–562 (2002) (Shin), and US 20040235745 A1, Deber and Liu, published 11/25/2004 (Deber), as evidenced by Tincu and Taylor, Antimicrobial Peptides from Marine Invertebrates, a Minireview, ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, Oct. 2004, p. 3645–3654 Vol. 48, No. 10 (Tincu), as applied above to claims 22 and .
The claim interpretation and bases for rejection of claim 22 as anticipated by Cirioni as evidenced by Tincu, and the bases for rejection of claim 23 over Cassone, Cirioni, Shin, and Deber, as evidenced by Tincu also are set forth above.
With regard to claims 28 which depends from claim 23 and lists carbapenem beta-lactam among three types of antibiotics, and claim 29, which depends from claim 28 and lists meropenem among three antibiotics, Cirioni teaches combining tachyplesin III with imipenem, which is a member of the family of carbepenem antibiotics of which meropenem is also a member, as evidenced by Wiki, see Examples Approved for clinical use on page 3. It would have been obvious to substitute a similar antibiotic to evaluate potentially improved synergistic performance given the results of Cirioni, and alternatively to substitute meropenem for imipenem if in any therapeutic situation there was a cost, availability or other known or expected advantage of using this versus imipenem, as antibiotics of the same type are routinely substitutable for one another in particular clinical situations.  There would have been a reasonable expectation of success given the results of Cirioni and those of Deber to identify at least one combination that would demonstrate synergy for at least one microorganism.
Accordingly, claims 28 and 29 would have been obvious.

3.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cirioni et al., In vitro activities of tachyplesin III against Pseudomonas aeruginosa, P e p t i d e s 2 8 ( 2 0 0 7 ) 7 4 7 – 7 5 1 (Cirioni) in view of Cassone and Otvos, Synergy among antibacterial peptides and between peptides and small-molecule antibiotics, Expert Rev. Anti Infect. Ther. 8(16), pp 703-716, 2010 (Cassone), Shin et al., Biochemical and Biophysical Research Communications 290, 558–562 (2002) (Shin), and US 20040235745 A1, Deber and Liu, published 11/25/2004 (Deber), as evidenced by Tincu and Taylor, Antimicrobial Peptides from Marine Invertebrates, a Minireview, ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, Oct. 2004, p. 3645–3654 Vol. 48, No. 10 (Tincu) as applied above to claim 23, and further in view of Stapled Peptides for Intracellular Drug Targets, Gregory L. Verdine and Gerard J. Hilinski, Methods in Enzymology, Volume 503, pp 3-32, 2012 (Verdine).

Claim 26 depends from claim 23 and states “wherein the peptide is a stapled peptide.”
Claim 27 depends from claim 26 and states “wherein the stapled peptide is a helix stapled peptide.”
Neither Cassone, Cirioni, Shin nor Deber teach stapled peptides nor helix stapled peptides.
However Verdine, Abstract, summarizes advantages of α-helical fold peptides that are stapled:
One type that has shown promise in early-stage studies is hydrocarbon-stapled a-helical peptides, a novel class of synthetic miniproteins locked into their bioactive α-helical fold through the site-specific introduction of a chemical brace, an all-hydrocarbon staple. Stapling can greatly improve the pharmacologic performance of peptides, increasing their target affinity, proteolytic resistance, and serum half-life while conferring on them high levels of cell penetration through endocytic vesicle trafficking.

The introduction further describes examples and benefits of stapled peptides, including stapling to stabilize alpha helices.
Verdine clearly provides strong motivation to modify known peptides of therapeutic value, such as the antimicrobial peptides of Cassone, Cirioni, Shin and Deber, to incorporate stapling, and particularly for alpha helices (the most common element of protein secondary structure, see page 5, bottom), and also methods to introduce hydrocarbon staples to peptides and proteins, section 2, which also teaches the advantages conferrable with stapling to confer high levels of alpha helical content, " The introduction of a hydrocarbon staple has been found in numerous examples to confer high levels of α-helical content, and this is associated with a 5- to 5000-fold increase in target affinity, strong protection from proteolytic degradation, robust cell-penetration by endocytic vesicle trafficking, extension of in vivo half-life, and specific antagonism of protein–protein interactions in cultured cells (see references accompanying Table 1.1).”
Given such motivation and stated advantages, it would have been obvious to combine the teachings of Cassone, Shin, Deber and Cirioni with those of Verdine and modify the peptides of Deber (or Cirioni) by making the peptide a stapled peptide (making obvious claim 26), and, further, by having the peptide be a helix stapled peptide, given that alpha helices are the most common element of protein 
The rationale to combine Verdine with the other references applied to claims 22 and 23 from which claims 26 and 27 depend, is to apply a known improvement to known peptides to further improve the therapeutic performance of such known peptides.  Deber and Cirioni teach peptides having therapeutic function, and Verdine teaches an advance, stapling, having broad application and clear therapeutic advantages, and it would have been obvious to one of ordinary skill at the time of the invention to apply the teachings of Verdine to staple peptides, including to produce helix stapled peptides, to improve the therapeutic performance potential of such peptides.  There was a reasonable expectation of success given the clearly stated advantages and multiple examples set forth in Verdine.
Accordingly, claims 26 and 27 are rejected as obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/J. F./
Examiner, Art Unit 1658



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658